DETAILED ACTION
1.	This office action is a response to communication submitted on 12/11/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-9 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MIYAZONO et al. (JP 2006273142 A).
In regards to claim 1, MIYAZONO shows (Figs. 1-14) a method for deterring theft of a vehicle (i.e. vehicle having a burglary preventive function, see title) having a three-phase electric motor (1) without a freewheel function (i.e. a magnetic field formed by a magnet attached to a wheel (not shown) provided in the electric vehicle, page 4 of translation), 
the method comprising the following steps in a vehicle anti-theft mode: 
when a motion of the vehicle is detected (i.e. by movement speed detection means 7/20), triggering a braking by connecting by a control circuit first and second phases (i.e. two of the 3 phases legs of inverter 3) of the three-phase motor continuously to a first supply line (i.e. implicit as ground or negative potential); 
whereby the first and second phases (i.e. two of the 3 phases legs of inverter 3) are short-circuited and cause an increased braking force of the motor (see page 5,  Braking control is performed (theft prevention operation processing; step A4, i.e. by switching the active element to be turned on/off among the upper active elements Tr1, Tr3, Tr5 in FIG. 3, and controlling the on / off time ratio of the active element, The rotation energy of the electric motor 1 can be continuously regenerated in the power storage device 2 while appropriately controlling the regenerative current value); 
using the motor in a generator mode to supply power to the control circuit in an initial phase of motor rotation (i.e.  caused by motion of the vehicle and triggering braking when the power supply level of the control circuit reaches a first threshold (page 5, i.e. a counter electromotive force is generated in the armature coil 6 and torque is generated in the electric motor 1 in the direction of preventing the movement of the electric vehicle. In other words, the motor will be use in generator mode in an initial phase and braking will be triggers when power supply level of the circuit generates a sufficient counter torque).
In regards to claim 2, MIYAZONO shows (Figs. 1-14) wherein a third phase of the motor is connected to supply power to the control circuit while the first and second phases are short-circuited (see Fig. 4 and pages 4-5).
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by MIYAZONO et al. (JP 2006273142 A) over Cherkashin (RU 2656781 C1).
In regards to claim 6, MIYAZONO shows (Figs. 1-14) theft deterrent device for an electric vehicle (i.e. vehicle having a burglary preventive function, see title), comprising: 
a three-phase motor (1) without a freewheel (i.e. a magnetic field formed by a magnet attached to a wheel (not shown) provided in the electric vehicle, page 4 of translation); 
a power stage (i.e. inverter 3 along with get drive 11) configured to individually connect the three phases of the motor (1) to two supply lines (any of 3 phases to be shorted); and 
a control circuit (i.e. 10) configured to be powered by the rotation of the motor and to, as soon as its power level is sufficient, control the power stage to continuously connect two phases of the motor to a first of the supply lines (see page 5,  Braking control is performed theft prevention operation processing; step A4, i.e. by switching the active element to be turned on/off among the upper active elements Tr1, Tr3, Tr5 in FIG. 3, and controlling the on/off time ratio of the active element. The rotation energy of the electric motor 1 can be continuously regenerated in the power storage device 2 while appropriately controlling the regenerative current value).
Although, MIYAZONO shows a battery (i.e. capacitor 9 of the device 2 is connected, and the energy stored in the armature coil 6 of the electric motor 1 is regenerated in the power storage device 2), MIYAZONO does not explicitly disclose removable battery and a control circuit configured to be powered by the rotation of the motor in the absence of a battery.
However, these features are merely obvious modifications and well-known in the art since as normal behavior of dynamic braking system or power accumulators (DC link/smooth capacitor) the system employs stored energy during braking to energize the system peripherals when no power is delivered from main power source, in special this if very common on battery powered system which require often battery swaps or maintenance.
As evidence, Cherkashin further shows (Fig. 1) a battery powers control system for steering rack with a wheel block with an electric motor and an individual vehicle based on it, in particular, an electric scooter, and discloses removable battery and a control circuit configured to be powered by the rotation of the motor in the absence of a battery (i.e. The energy recovery system is activated by the control controller during braking of the vehicle with the stand during its operation in the electric traction mode, providing recharge of a removable or external battery connected to the electric motor. In the absence of a battery, the energy recovery mode is turned off by the control controller, and the steering column functions as a traditional steering wheel block, see page 6).
Thus, given the teaching of Cherkashin, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MIYAZONO in order to keep system peripherals powered by accumulated power during braking process, consequently improving the system reliability.
In regards to claim 3, claim 3 is rejected under the same obviousness statement of independent claim 6, wherein it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MIYAZONO in order to keep system peripherals powered by accumulated power during braking process, consequently improving the system reliability.
Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
CN 103600789 A discloses The invention claims an electric bicycle based on winding of the theft-proof control device and method, the control device is composed of a brushless DC motor, a three-phase bridge inverter, single chip ring, wherein three ends of the bridge inverter output connected to the three-phase windings of the brushless direct current motor, brushless direct current motor output of Hall signal connected with the single chip, the output of the single chip bridge-inverter control end of each power tube, single chip through controlling the opening and closing of the power tube in the inverter to realize the control of the brushless DC motor. Control method is that the user closes the electric bicycle and the key is pulled out, electric power supply, single chip setting rational drag distance H and Hall signal calculated according to actual dragging displacement, when the displacement is larger than the warning setting value H, single chip immediately control bridge of the three-phase bridge inverter three power tubes are conducted at the same time, the short circuit of the brushless direct current motor three-phase winding so as to reach the effect of vehicle theft.
JP 2002264860 A discloses o overcome the problem in an anti-theft device for a vehicle with an electric power unit where a locking mechanism is insufficient and an pedal idling method is costly and can not be provided inexpensively. SOLUTION: The prevention of vehicle theft can be provided by short- circuiting coil terminals of an electric motor 3b in association with a power cutoff switch or a locking switch of the vehicle with the electric power unit and generating regenerative braking of the electric motor 3b.
Allowable Subject Matter
9.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846